Judgment was entered in the Supreme Court,
Per Curiam.
The general rule is that viewers cannot locate a road upon another legally laid out and opened. But it has been held that they may do this so far as it may be necessary to reach the point of termination called for in the order: Road from West Chester Road to Chester and Germantown Road, 2 Rawle 421; Hess Mill Road, 9 Harris 217; Southampton Road, Id, 356. The mere objection to the adoption of the Troy Hill road, so far as it was thus necessary to reach the point of termination at or near the Spring Garden Run road, would not alone be tenable; but the court in this case added seven feet to the width of the Troy Hill road, without a petition for the widening of the road under the *167Act of 8th May 1850, Brightly 1277, pl. 40, or an allowance of damages for the land thus taken or release filed. The jurisdiction to widen roads is special, and the landowners adjacent should have notice of the purpose, otherwise they may be misled. A landowner could not know by the petition to locate a new road that an intention to widen an old one existed and might forbear to pursue his claim for damages when he found that the viewers had adopted the old route. Justice can be done in this case by confirming the report of viewers and order of the court below, except as to the widening of the Troy Hill road. It is therefore ordered and decreed that the proceedings of the Court of Quarter Sessions be confirmed except so much thereof as orders the widening of the Troy Hill road to the width of forty feet, as to which excess of seven feet the order of the court is quashed.